PER CURIAM.
Finding the record in this workers compensation appeal to be bereft of any evidence of employer/carrier’s bad faith, we remand the case to the JCC with instructions to reduce the attorney fee awarded by $490. We find the remainder of the fee awarded to claimant’s attorney for attendance at two depositions to be supported by the record. Appellee’s claim for $40 representing the fee paid to a reporting service for attendance at a deposition is herewith stricken for appellee’s failure to present it at the attorney’s fee hearing. Piecemeal litigation of claims is not permitted. See Florida Frozen Foods, Inc. v. Parks, 475 So.2d 1348 (Fla. 1st DCA 1985).
REMANDED with instructions.
BOOTH, MINER and WOLF, JJ., concur.